--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


[simllogo-clearbg20160912.jpg]
175 Joerschke Drive, Suite A
Grass Valley, CA 95945
Main: (530) 205-3437 - FAX: (530) 273-8482
sales@simlatus.com
http://www.simlatus.com




CONSULTING AGREEMENT
 
 This Agreement is dated this 1st day of June, 2017 by and between Gary Tilden,
(Consultant) whose principal address is located at 32260 Blackhawk Circle,
Riverside, CA 92503-5474, and Simlatus Corporation ("Company"), a Nevada
company, located at 175 Joerschke Drive, Suite A, Grass Valley CA 95945; and is
hereinafter referred to as the (“Company”).


I
RECITALS


A. COMPANY desires to enter into a consulting agreement with CONSULTANT wherein
CONSULTANT will provide various administrative tasks assigned to him by Bob
Stillwaugh, CEO and Chairman of the COMPANY.


B COMPANY and CONSULTANT have reviewed this agreement and any documents
delivered pursuant hereto, and have taken such additional steps and reviewed
such additional documents and information as deemed necessary to make an
informed decision to enter into this Agreement.


C. Each of the parties hereto desires to make certain representations,
warranties and agreements in connection herewith and also to describe certain
conditions hereto.


II
AGREEMENT


Therefore, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:


1.  
Job Description: Consultant that will share various administrative tasks
assigned to him by the Company.



2.  
Term: The term of this agreement is for a period of one year; renewable with
mutual consent.



3.  
Compensation:



a.  
Fee: CONSULTANT will receive a monthly fee of $2,500.00 to be paid at the end of
each month. Amounts unpaid will accrue annual interest of 6%.



b.  
Expenses: The COMPANY will not pay the costs and expenses of CONSULTANT directly
related to his performance of his position or tasks herein, unless those
expenses are submitted to the COMPANY and approved in writing in advance. These
expenses include reimbursement of up to $100 per month towards internet,
Cellular and supplies.

 
 
4.  
Confidentiality:



a.  
This Agreement. The provisions of this Agreement are confidential and private
and are not to be disclosed to outside parties (except on a reasonable need to
know basis only) without the express, advance consent of all parties hereto or
by order of a court of competent jurisdiction.



b.  
Proprietary Information. CONSULTANT agrees and acknowledges that during the
course of this agreement in the performance of his duties and responsibilities
that he will come into possession or knowledge of information of a confidential
nature and/or proprietary information of COMPANY.



Such confidential and/or proprietary information includes but is not limited to
the following of COMPANY, its agents, contractors, Consultants and all
affiliates: corporate and/or financial information and records of COMPANY or any
client, customer or associate of COMPANY; information regarding artists or
others under contract, or in contact with, COMPANY; customer information; client
information; shareholder information; business contacts, investor leads and
contacts; Consultant information; documents regarding COMPANY’s website and any
COMPANY product, including intellectual property.




 
1

--------------------------------------------------------------------------------

 


CONSULTANT represents and warrants to COMPANY that he will not divulge
confidential, proprietary information of COMPANY to anyone or anything without
the advance, express consent of COMPANY, and further will not use any
proprietary information of COMPANY for his or anyone else's gain or advantage
during and after the term of this agreement.


5. Further Representations and Warranties: CONSULTANT acknowledges that this is
a consulting position and represents that he will perform his duties and
functions herein in a timely, competent and professional manner. CONSULTANT
represents and warrants that he will be fair in his dealing with COMPANY and
will not knowingly do anything against the interests of COMPANY.


6. Survival of Warranties and Representations: The parties hereto agree that all
warranties and representations of the parties survive the closing of this
transaction.


7. Termination: This agreement is expressly “at will” and can be terminated by
COMPANY for any reason, after reasonable notice and opportunity to correct any
alleged deficiencies. CONSULTANT may request a hearing of the full Board of
Directors to defend himself against any attempt of COMPANY to terminate this
Agreement. Any final determination of termination must be made by majority vote
of the COMPANY Board of Directors (after such a hearing, if requested).
CONSULTANT must give at least 30 days notice if he intends to resign.


III
MISCELLANEOUS PROVISIONS


1. Expenses: Each party shall bear its respective costs, fees and expenses
associated with the entering into or carrying out its obligations under this
Agreement.


2. Indemnification: Any party, when an offending party, agrees to indemnify and
hold harmless the other non-offending parties from any claim of damage of any
party or non-party arising out of any act or omission of the offending party
arising from this Agreement.


3. Notices: All notices required or permitted hereunder shall be in writing and
shall be deemed given and received when delivered in person or sent by confirmed
facsimile, or ten (10) business days after being deposited in the United States
mail, postage prepaid, return receipt requested, addressed to the applicable
party as the address as follows:


 Company:             Simlatus Corporation
175 Joerschke Drive, Suite A
Grass Valley CA 95945


Consultant:           Gary Tilden
3260 Blackhawk Circle
Riverside, CA 92503-5474


4. Breach: In the event of a breach of this Agreement, ten (10) days written
notice (from the date of receipt of the notice) shall be given. Upon notice so
given, if the breach is not so corrected, the non-breaching party may take
appropriate legal action per the terms of this Agreement.


5. Assignment: This Agreement is assignable only with the written permission of
COMPANY.


6. Amendment: This Agreement is the full and complete, integrated agreement of
the parties, merging and superseding all previous written and/or oral agreements
and representations between and among the parties, and is amendable in writing
upon the agreement of all concerned parties. All attachments hereto, if any, are
deemed to be a part hereof.


7. Interpretation: This Agreement shall be interpreted as if jointly drafted by
the parties. It shall be governed by the laws of the State of California
applicable to contracts made to be performed entirely therein.





 
2

--------------------------------------------------------------------------------

 

8. Enforcement: If the parties cannot settle a dispute between them in a timely
fashion, either party may file for arbitration within Nevada County, California.
Arbitration shall be governed by the rules of the American Arbitration
Association. The arbitrator(s) may award reasonable attorneys fees and costs to
the prevailing party. Either party may apply for injunctive relief or
enforcement of an arbitration decision in a court of competent jurisdiction
within Nevada County, California.


9. Counterparts: This Agreement may be executed in counterparts each of which
shall be deemed an original and all of which together shall constitute one and
the same agreement. Facsimile signatures shall be considered as valid and
binding as original signatures.




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first written above.


[Missing Graphic Reference]




 
 

 /s/Gary Tilden  
June 1, 2017
Consultant
 
Date

 





 /s/ Robert Stillwaugh  
June 1, 2017
Robert Stillwaugh, CEO & Chairman
 
Date






 
3

--------------------------------------------------------------------------------

 
